t c memo united_states tax_court scott r philips petitioner v commissioner of internal revenue respondent docket no filed date scott r philips pro_se michael h salama for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 this case is before us on respondent's motion to dismiss for failure to state a claim and to impose a penalty under all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure sec_6673 filed pursuant to rule the court sua sponte also considers whether to strike portions of the petition under rule respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number the adjustments giving rise to the above deficiencies and additions to tax are based upon the failure of petitioner to file federal_income_tax returns and report nonemployee compensation dividend income and income from the sale of stock for the years in issue the additions to tax under sec_6651 were based on respondent's determination that petitioner's failure_to_file income_tax returns for the taxable years in issue was not due to reasonable_cause finally the additions to tax under sec_6654 were based on respondent's determination that petitioner failed to pay the requisite estimated income_tax for the taxable years in issue petitioner resided in san clemente california at the time he filed his petition petitioner filed a petition for redetermination on date in the petition petitioner disputed the adjustments as determined by respondent in the notice_of_deficiency the petition contains assignments of error and statements of facts relating directly to the determinations made in the notice_of_deficiency specifically paragraph a through for and paragraph b through for contend that respondent erred in the various specific adjustments moreover paragraph a through for and paragraph b through for clearly allege that petitioner did not receive the income determined by respondent and that petitioner is not liable for the deficiencies and additions to tax however the petition contains a paragraph on page which states the following for all tax years respondent has failed to allege sufficient facts to establish that respondent has jurisdiction over petitioner in this matter by her previous actions respondent has attempted to mislead or has actually misled petitioner with respect to the obligation to file tax returns and or the obligation to report income respondent failed to provide specific information as to whether the deficiencies in tax are direct taxes or indirect excise_taxes as indicated respondent filed a motion to dismiss for failure to state a claim on date in her motion to dismiss respondent contends that the petitioner fails to allege clear and concise assignments of error in respondent's deficiency determination in violation of rule b further respondent contends that the petitioner fails to allege clear and concise lettered statements of fact on which petitioner bases assignments of error in violation of rule b in addition respondent contends that the document filed in this matter is not a proper petition but rather is a statement making frivolous constitutional arguments with no factual basis that the document filed does not comply with the rules of the tax_court as to the form and content of a petition that petitioner filed this document as a protest to paying taxes and that petitioner is a devoted tax_protester discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 the petition filed in this case contains clear and concise assignments of error and statements of facts thus the petition satisfies the requirements of rule b and with the exception of the above-quoted paragraph because the petition does state a claim upon which relief may be granted we shall deny respondent's motion to dismiss we turn now on our own motion to the issue of whether to strike the above-quoted paragraph of the petition pursuant to rule the court on its own initiative at any time may order stricken from any pleading any insufficient claim or defense or any redundant immaterial impertinent frivolous or scandalous matter see 81_tc_999 71_tc_577 the above-quoted paragraph contains neither assignments of error nor allegation of facts in support of any justiciable claim rather such paragraph contains nothing but tax_protester rhetoric and legalistic gibberish see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to catalog petitioner's contentions and painstakingly address them the short answer to them is that petitioner is not exempt from federal_income_tax see abrams v commissioner supra pincite the matters set forth in the above-quoted paragraph consist solely of stale and time-worn tax_protester rhetoric because the above-quoted paragraph is frivolous and immaterial we order such paragraph stricken from the petition rule see allen v commissioner supra trial in this case if necessary will be limited to the factual issues concerning petitioner's receipt or nonreceipt of income the amount if any of the deficiency and the applicability of the additions to tax finally we turn to respondent's motion to impose a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that the proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless we note that this is not the first time petitioner has appeared before this court to advance tax_protester claims see philips v commissioner tcmemo_1995_540 at that time the court explained to petitioner that his arguments which are similar to those raised here in the above-quoted paragraph of the petition are frivolous tax_protester claims indeed the court rejected petitioner's contentions and also imposed a penalty of dollar_figure based on the petition filed by petitioner we believe petitioner is interested in disputing the merits of the deficiencies in income_tax and the additions to tax as determined by respondent in the notice_of_deficiency accordingly we will deny respondent's motion to impose a penalty however we caution petitioner that a continued persistence in frivolous and groundless protester allegations will subject him to a penalty under the provisions of sec_6673 in order to reflect the foregoing an order denying respondent's motion and striking a portion of the petition will be issued
